Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Response to Arguments
Applicant’s arguments, see Pages 8-9, filed 09/01/22, with respect to the incorporation of allowable subject matter found in dependent claims 3 and 4 into independent claims 1, 20 and 21 have been fully considered and are persuasive. In view of the amendments to the claims, claims 1-2 and 5-26 are in condition for allowance. 

4.) Allowable Subject Matter
Claims 1-2 and 5-26 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image pickup control device, comprising: 
at least one memory and at least one processor which function as: 
a control unit configured to switch between a first mode and a second mode on a basis of a viewpoint region and a feature amount relating to the picked up image, wherein 
in the second mode, the subject is not selected,
the feature amount includes a motion vector of an image displayed on the viewpoint region in the picked-up image, and 
the control unit is further configured to operate in the second mode in a case where a motion vector of the viewpoint region and the motion vector of the image displayed on the viewpoint region in the picked-up image are determined not to match each other.”

Dependent Claims 2, 5-19 and 22-26 are allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 20, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A control method for an image pickup device having a first obtainment unit that obtains a picked-up image, the method comprising: 
controlling to switch between a first mode and a second mode on a basis of a viewpoint region and a feature amount relating to the picked up image, 
wherein 
in the second mode, the subject is not selected, 
the feature amount includes a motion vector of an image displayed on the viewpoint region in the picked-up image, and 
the image pickup device is operated in the second mode in a case where a motion vector of the viewpoint region and the motion vector of the image displayed on the viewpoint region in the picked-up image are determined not to match each other.”

In regard to independent Claim 21, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method, 
the control method being a control method for an image pickup device having a first obtainment unit that obtains a picked-up image and comprising: 
controlling to switch between a first mode and a second mode on a basis of a viewpoint region and a feature amount relating to the picked up image, 
wherein 
in the second mode, the subject is not selected, 
the feature amount includes a motion vector of an image displayed on the viewpoint region in the picked-up image, and 
the image pickup device is operated in the second mode in a case where a motion vector of the viewpoint region and the motion vector of the image displayed on the viewpoint region in the picked-up image are determined not to match each other.”

The following are the closest prior-art of record:

Suzuki et al. (US Pub No.: 2018/0348470A1) disclose an imaging apparatus that includes: an imaging unit; an image clipping unit configured to clip a predetermined area from each of images; an analyzing unit configured to analyze the sequentially clipped predetermined areas and generate an analysis result indicating an identified subject; an autofocus (AF) target determination unit configured to determine an AF target in the images based on the analysis result; an AF mode determination unit configured to select and determine an optimal AF mode based on the analysis result and a determination result; a touch panel; an input detection unit; and an imaging control unit configured to repeat control of moving a position of the predetermined area, causing the analyzing unit to analyze the predetermined area of a latest image, causing the AF target determination unit to determine the AF target, and causing the AF mode determination unit to select and determine the optimal AF mode.

Takehara et al. (US Pub No.: 2019/0020826A1) disclose a control apparatus  includes a focus detection unit that detects a defocus amount, a control unit that automatically changes a parameter relating to a tracking operation during the tracking operation depending on an image capturing state, and a focusing unit that preforms focusing based on the defocus amount and the parameter. The control unit includes a setting unit configured to set, as the parameter, each of set values of a plurality of items relating to the tracking operation, a single mode selection unit capable of selecting one of an automatic mode in which each of the set values of the plurality of items relating to the tracking operation is automatically set or a manual mode in which each of the set values of the plurality of items is manually set, when the single mode selection unit selects the manual mode, the setting unit is configured to set a predetermined set value corresponding to the manual mode as each of the set values of the plurality of items relating to the tracking operation, and when the single mode selection unit selects the automatic mode, the setting unit is configured to automatically set each of the set values of the plurality of items relating to the tracking operation. The set of an object distance and a motion vector to be stored is a motion vector that can be calculated based on an object position at the time of focus detection and an object position at the time of previous focus detection, and an object distance at the time of the previous focus detection.

Tomizawa et al. (US Pub No.: 2015/0097982A1) disclose a photographing apparatus that includes an image pickup unit that acquires a plurality of picked-up images by picking up images of a subject from mutually different viewpoints, an image comparison section that determines a specific part which is specific in the picked-up images and a part other than the specific part, and an image generating section that generates a special image by performing image processing differently for the specific part and for the part other than the specific part. A principle that relative positions of a background part are changed under the influence of a parallax when the same image part is superimposed, and thus the background part cannot be synthesized to be overlapped is used. In the overlapped part, there is neither an exposure nor a blur, but in the part not overlapped an image with an inappropriate exposure and a blur is formed. It may be configured to detect the region having such feature based on a motion vector or image comparison.

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 




Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697